DETAILED ACTION
Status of Claims
In the response filed January 4, 2021, Applicant amended claims 38-40, 42, 45-47, 49, 51-53, and 55, and added claims 58 and 59.  Claims 1-37 were previously canceled.  Claims 38-59 are pending in the current application. 

Response to Arguments
Claims 40, 45, 47, 51, and 53 were objected to because of minor informalities. Examiner thanks Applicant for amending the claims. The objection has been obviated. 
Applicant’s arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments with respect to the rejection under 35 U.S.C. 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 38-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogilvie (US 6,343,738 B1) in view of Lee et al. (US 2003/0095660 A1).

Regarding claim 38, Ogilvie discloses a method of distributing and transmitting a digital work, comprising: 
creating a digital work in an original form (Column 11, lines 10-13: the goods are digital in the sense that their digital content serves as an original (i.e., an initial copy) from which the broker creates samples, and Column 19, line 46: digital content includes photos); 
receiving a request for the digital work (Column 10, lines 9-10: the transaction is between at least one seller and at least one buyer who desired digital goods); 
transmitting, in response to the request, the masked digital work (Column 11, line 52:  samples are provided by the broker to the buyer); 
receiving, in response to transmitting the masked digital work, a further communication relating to the digital work (Column 16, line 4: Buyer gives approval of samples to broker); 
evaluating whether the further communication satisfies one of a plurality of predetermined criteria (Column 16, lines 4-5: B can also trust Q to perform releasing goods when, and only when, approval is given to Q by B); and 
in response to the further communication satisfying a first predetermined criteria transmitting the digital work in the original form (Column 15, line 67: Broker releases goods to buyer).
Ogilvie discloses the limitations above. Ogilvie does not explicitly disclose:
creating a masked digital work by adding one or more masking effect layers to the digital work in the original form to add a masking effect to the digital work, the masking effect being dynamically generated based at least in part on criteria received from a customer, the masking effect being of a utility-
Lee teaches:
creating a masked digital work by adding one or more masking effect layers to the digital work in the original form to add a masking effect to the digital work, the masking effect being dynamically generated based at least in part on criteria received from a customer, the masking effect being of a utility-reducing character and adapted to affect at least one aspect of the digital work selected from a group consisting of display, audio, playback quality, and resolution of the digital work (Paragraphs [0034]: An administrator receives work files to be protected and/or information related to the work files from clients or those desiring digital work protection and inputs the work files and related information to the main server 11 at step 110.  In this case, the clients may be authors who created the digital works and [0042]-[0043]: step 180a protected digital file is generated according to the corruption/encryption option….The file generated according to the corruption/encryption option is a public relations (PR) digital file, a deteriorated digital file, an encrypted digital file or the like.  Typically, the artist or copyright holder will distribute a PR file as a means of marketing or promoting the digital work.  For example, the PR digital file may comprise an extracted portion of a complete digital work that allows the user access to a portion of the work as a means of providing preview capabilities to the users).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention to modify Ogilvie to disclose creating a masked digital work by adding one or more masking effect layers to the digital work in the original form to add a masking effect to the digital work, the masking effect being dynamically generated based at least in part on criteria received from a customer as taught by Lee because it would have effectively improved the distribution of digital works.  Ogilvie discloses creating and distributing samples of the goods, which are created by techniques such as distorting or burdening part or all of a copy of the goods (Ogilvie Abstract). Using the system and method for protecting digital works on a communication network of Lee would reduce the likelihood that the pirated works will be circulated (Lee Paragraph [0002]).
Regarding claims 39, 46, and 52, Ogilvie does not explicitly disclose:

Lee teaches:
wherein an aspect of the digital work is determined to be relevant to the customer based at least in part on the criteria received from the customer, wherein the masking effect is dynamically generated based at least in part on the relevance determination (Paragraphs [0034]: An administrator receives work files to be protected and/or information related to the work files from clients or those desiring digital work protection and inputs the work files and related information to the main server 11 at step 110.  In this case, the clients may be authors who created the digital works and [0042]-[0043]: step 180a protected digital file is generated according to the corruption/encryption option….The file generated according to the corruption/encryption option is a public relations (PR) digital file, a deteriorated digital file, an encrypted digital file or the like.  Typically, the artist or copyright holder will distribute a PR file as a means of marketing or promoting the digital work.  For example, the PR digital file may comprise an extracted portion of a complete digital work that allows the user access to a portion of the work as a means of providing preview capabilities to the users).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention to modify Ogilvie to disclose wherein an aspect of the digital work is determined to be relevant to the customer based at least in part on the criteria received from the customer, wherein the masking effect is dynamically generated based at least in part on the relevance determination as taught by Lee because it would have effectively improved the distribution of digital works.  Ogilvie discloses creating and distributing samples of the goods, which are created by techniques such as distorting or burdening part or all of a copy of the goods (Ogilvie Abstract). Using the system and method for protecting digital works on a communication network of Lee would reduce the likelihood that the pirated works will be circulated (Lee Paragraph [0002]).
Regarding claims 40, 47, and 53, Ogilvie discloses: in response to the further communication satisfying a second predetermined criteria transmitting a portion of the digital work (Column 26, lines 11-16).
Regarding claims 41, 48, and 54, Ogilvie discloses satisfying a first predetermined criteria comprises receiving authentication information from an entity requesting the digital work (Column 11, line 52:  samples are provided by the broker to the buyer).
Regarding claims 42, 49, and 55, Ogilvie discloses creating the masking effect affects two or more aspects of the digital work selected from a group consisting of display, audio, playback quality, and resolution of the digital work (Column 19, lines 54-63: To distort 1004 and/or burden 1106 the content during sampling, X could be watermarked or otherwise marked through steganographic techniques. Steps could also be taken to prevent use or reproduction of a sample X, such as using a Java applet to display X while preventing a copy of X from being made on buyer B's hard disk or printed. A copy of the original digital content could also be distorted by shifting colors in images, shifting frequency in images or sounds, adding noise to images or sounds or other content, or reordering the order of words or sentences in text).
Regarding claims 43 and 56, Ogilvie discloses a modified masked digital work is created by removing a masking effect that affects at least one of the two or more aspects of the digital work (Column 12, lines 24-26 :Buyer receives useable copy of goods only after paying for sample).
Regarding claims 44, 50, and 57, Ogilvie discloses: providing an interface for the customer to specify the criteria used to select the masking effect (Column 20, lines 5-7: the seller and buyer may agree on a general class of sampling techniques and/or inform Q of the data type, and Column 24, lines 28-30: a buyer computer are each connected to a server 1104 that runs automatic broker software).
Regarding claims 45 and 51, Ogilvie discloses an apparatus comprising: a processor configured to: 
create a digital work in an original form (Column 11, lines 10-13: the goods are digital in the sense that their digital content serves as an original (i.e., an initial copy) from which the broker creates samples, and Column 19, line 46: digital content includes photos); 
the transaction is between at least one seller and at least one buyer who desired digital goods); 
transmit, in response to the request, the masked digital work (Column 11, line 52:  samples are provided by the broker to the buyer); 
receive, in response to transmitting the masked digital work; a further communication relating to the digital work (Column 16, line 4: Buyer gives approval of samples to broker); 
evaluate whether the further communication satisfies one of a plurality of predetermined criteria (Column 16, lines 4-5: B can also trust Q to perform releasing goods when, and only when, approval is given to Q by B); and 
in response to the further communication satisfying a first predetermined criteria transmit the digital work in the original form (Column 15, line 67: Broker releases goods to buyer).
Ogilvie discloses the limitations above. Ogilvie does not explicitly disclose:
create a masked digital work by adding one or more masking effect layers to the digital work in the original form to add a masking effect to the digital work, the masking effect being dynamically generated based at least in part on criteria received from a customer, the masking effect being of a utility-reducing character and adapted to affect at least one aspect of the digital work selected from a group consisting of display, audio, playback quality, and resolution of the digital work.
Lee teaches:
create a masked digital work by adding one or more masking effect layers to the digital work in the original form to add a masking effect to the digital work, the masking effect being dynamically generated based at least in part on criteria received from a customer, the masking effect being of a utility-reducing character and adapted to affect at least one aspect of the digital work selected from a group consisting of display, audio, playback quality, and resolution of the digital work (Paragraphs [0034]: An administrator receives work files to be protected and/or information related to the work files from clients or those desiring digital work protection and inputs the work files and related information to the main server 11 at step 110.  In this case, the clients may be authors who created the digital works and [0042]-[0043]: step 180a protected digital file is generated according to the corruption/encryption option….The file generated according to the corruption/encryption option is a public relations (PR) digital file, a deteriorated digital file, an encrypted digital file or the like.  Typically, the artist or copyright holder will distribute a PR file as a means of marketing or promoting the digital work.  For example, the PR digital file may comprise an extracted portion of a complete digital work that allows the user access to a portion of the work as a means of providing preview capabilities to the users).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention to modify Ogilvie to create a masked digital work by adding one or more masking effect layers to the digital work in the original form to add a masking effect to the digital work, the masking effect being dynamically generated based at least in part on criteria received from a customer, the masking effect being of a utility-reducing character and adapted to affect at least one aspect of the digital work selected from a group consisting of display, audio, playback quality, and resolution of the digital work as taught by Lee because it would have effectively improved the distribution of digital works.  Ogilvie discloses creating and distributing samples of the goods, which are created by techniques such as distorting or burdening part or all of a copy of the goods (Ogilvie Abstract). Using the system and method for protecting digital works on a communication network of Lee would reduce the likelihood that the pirated works will be circulated (Lee Paragraph [0002]).
Regarding claims 58 and 59, Ogilvie discloses wherein the processor is further configured to: in response to the further communication satisfying a second predetermined criteria transmit a modified masked digital work in which a portion of the masking effect is removed from the digital work (Column 12, lines 24-26 :Buyer receives useable copy of goods only after paying for sample).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621